Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

              DISTRICT OF COLUMBIA COURT OF APPEALS

                                   No. 19-CV-285

                            ESTELLE DAVIS, APPELLANT,

                                          V.

                         DISTRICT OF COLUMBIA, APPELLEE.

                          Appeal from the Superior Court
                           of the District of Columbia
                                 (CAB 2880-16)

                       (Hon. John M. Campbell, Trial Judge)

 (Argued October 8, 2020                              Decided September 16, 2021)

      Susan L. Kruger, with whom Sara Safriet was on the brief, for appellant.

      Graham E. Phillips, Assistant Attorney General, with whom Karl A. Racine,
Attorney General for the District of Columbia, Loren L. AliKhan, Solicitor General,
and Carl J. Schifferle, Acting Deputy Solicitor General, were on the brief, for
appellee.

      Before GLICKMAN and THOMPSON *, Associate Judges, and WASHINGTON,
Senior Judge.

      *
        Judge Thompson was an Associate Judge of the court at the time of
argument. Although Judge Thompson’s term ended on September 4, 2021, she
continues to serve as an Associate Judge until her successor is confirmed. See D.C.
Code § 11-1502 (2012 Repl.) (“Subject to mandatory retirement at age 74 and to the
provisions of subchapters II and III of this chapter, a judge of a District of Columbia
court appointed on or after the date of enactment of the District of Columbia Court
                                          2

      GLICKMAN, Associate Judge:         Estelle Davis claims that the District of

Columbia Office of Tax and Revenue (“OTR”) fired her for disclosing that its

method for appraising certain properties in Georgetown was “wrong” and

perpetuating “an unlawful tax scam.” She claims OTR was grossly undervaluing

those properties and, as a result, costing the District “millions in lost tax revenue.”

After Ms. Davis was fired, she sued to hold the District liable for her termination

under the D.C. Whistleblower Protection Act (“DCWPA”), D.C. Code §§ 1-615.51

et seq. (2016 Repl.). The Superior Court granted summary judgment to the District,

on the ground that Ms. Davis did not make a “protected disclosure” as defined by

D.C. Code § 1-615.52(a)(6) (2016 Repl.). The court also denied her leave to amend

her complaint to add a claim for wrongful discharge in violation of public policy,

primarily on the ground that the claim was futile. Ms. Davis challenges both of those

decisions on appeal. For the following reasons, we affirm.




Reorganization Act of 1970 shall serve for a term of fifteen years, and upon
completion of such term, such judge shall continue to serve until the judge’s
successor is appointed and qualifies.”).
                                         3

                                         I.



                                         A.



      Each year by March 1, OTR must notify real property owners of their tax

assessments for the upcoming tax year (“TY”).1 The assessments are based on the

property’s “estimated market value,” 2 which is the price it would “most probabl[y]”

sell for in an arm’s length transaction conducted “under prevailing market

conditions.”3 Determining that price “is by no means an exact science.”4 “There is

no definite formula” or method. 5 Accordingly, OTR has “very broad discretion” to

determine which method to use. 6 It “may apply, when appropriate, one or more of

the [three] generally recognized approaches to valuation” — the comparable sales




      1
          D.C. Code § 47-824(a) (2015 Repl.); 9 D.C.M.R. § 311.1.
      2
          D.C. Code § 47-820(a)(3) (2015 Repl.)
      3
          D.C. Code § 47-802(4) (2015 Repl.).
      4
          Zirkle v. District of Columbia, 830 A.2d 1250, 1259 (D.C. 2003).
      5
        CHH Cap. Hotel Partners, LP v. District of Columbia, 152 A.3d 591, 598
(D.C. 2017) (quoting Crawford v. Helvering, 70 F.2d 744, 745 (D.C. Cir. 1934)).
      6
          Zirkle, 830 A.2d at 1259.
                                           4

approach, the replacement cost (“cost”) approach, and the “income” approach.7

OTR assessors “must consider all three of these approaches,” but they can

“ultimately rely on one method in determining a property’s market value,” 8 so long

as they have a reason for doing so. 9 OTR may also apply “any other method” it

“deems necessary.” 10



      This case concerns two methodologies: the cost and income approaches. The

cost approach “bases assessed value on the cost of replacing property with new

property of similar utility at present price levels . . . reduced by the amount of

depreciation or estimated loss of value because of age, condition, or other factors.”11

It is “applicable to virtually all improved parcels” but is “more reliable for newer

structures.”12 It is less reliable for older structures, given that older structures have


      7
           9 D.C.M.R. 307.2–307.5 (2021).
      8
           Wolf v. District of Columbia, 611 A.2d 44, 47 (D.C. 1992) (“Wolf II”).
      9
           CHH Cap. Hotel Partners, LP, 152 A.3d at 599.
      10
           9 D.C.M.R. 307.2.
      11
           9 D.C.M.R. 307.4.
      12
         International Association of Assessing Officers (“IAAO”), Standard on
Mass         Appraisal       of       Real       Property      9        (2013),
https://www.iaao.org/media/standards/MARP 2013.pdf; https://perma.cc/8LUK-
YLZC.
                                         5

depreciated, and estimating accrued depreciation “can involve considerable

subjectivity.” 13 The income approach “bases assessed value on the amount that

investors would be willing to pay to receive the income that the property could be

expected to yield.”14 It is considered the “preferred valuation approach” “for

income-producing properties.” 15 However, its “successful application . . . requires

the collection, maintenance, and careful analysis of income and expense data.”16



                                         B.



      As this appeal comes to us from the award of summary judgment to the

District, we summarize the material facts before the trial court in the light most

favorable to Ms. Davis, accepting her view of disputed facts (except where otherwise

indicated).



      Ms. Davis started working at OTR in 1998 assessing residential properties. In

2010, she transferred to the unit responsible for assessing “small commercial


      13
           See id.
      14
           9 D.C.M.R. 307.5.
      15
           IAAO, supra note 12, at 10.
      16
           Id.
                                           6

properties” — properties worth $10 million or less — and became a supervisor. To

assess those properties, the chief appraiser “told” Ms. Davis “to use the cost

approach.” She “didn’t question” the cost method’s applicability at that time.



      In 2014, OTR reorganized Ms. Davis’s unit. She began overseeing a portfolio

of commercial retail and mixed-use properties, both small and large. In this new

position, she was responsible for supervising an appraiser named Thomas Frye, and

she, in turn, was supervised by the deputy chief appraiser of OTR, Olufemi

Omotoso. Her portfolio included properties in Georgetown.



      Ms. Davis and her reorganized unit were “swimming in new waters,” as she

put it in her deposition, because they were not told which appraisal method to use

for the commercial and mixed-use properties assigned to them. The cost method

had been used in the past, but issues with previous appraisals started to come to light.

In August 2014, Ms. Davis testified, Mr. Omotoso and Robert Farr, the Director of

Real Property Tax Administration in OTR, told her and Mr. Frye that they were

“concerned” previous assessments had undervalued property in Georgetown.
                                         7

Notably, a property called Georgetown Park had just that month sold for $220

million, but OTR earlier had assessed its value at only $24 million.17



      In January 2015, Mr. Frye informed Ms. Davis that he thought using the cost

approach to estimate the market value of Georgetown commercial retail and mixed-

use properties was not just sub-optimal, but flat-out “wrong.” Mr. Frye explained

this was because many of those properties were too old, and their value too

dependent on their income-producing ability, for the cost approach to accurately

capture their market value. As a result, Mr. Frye opined, OTR had been “extremely

undervalu[ing]” them. Mr. Frye thought the income approach was “the correct

approach.” Ms. Davis agreed with him. Both of them thought use of the cost

approach contradicted industry standards.18



      In late January or early February 2015, Ms. Davis and Mr. Frye told Mr.

Omotoso that the way OTR had been valuing Georgetown properties was “an


      17
         The $24 million figure may not capture the whole picture. The District
contends Georgetown Park comprised two pieces of property: a main lot with a
shopping complex and an abutting lot with no improvements. It also contends that
the $24 million valuation was only for the unimproved abutting lot. As discussed
below, the main lot was significantly more valuable.
      18
          The standards Ms. Davis identified were the Uniform Standards of
Professional Appraisal Practice (“USPAP”) and the IAAO Standard on Mass
Appraisal of Real Property, supra note 12.
                                        8

unlawful tax scam” that was “wrong and costing the District millions in lost tax

revenue.” As she summarized in her interrogatory answers, Ms. Davis


            explained to management that using the cost approach was
            enriching already rich Georgetown property owners and
            depriving the District of substantial tax revenue and that
            the District had to stop and use the correct approach to
            value, the income approach. By using the incorrect cost
            approach, the District had for years been subsidizing
            Georgetown property owners, saving them millions in
            taxes, to the detriment of the District and other District
            residents who paid their fair share. . . . [U]tilizing the
            correct income approach resulted in large increases in
            proposed values and therefore a much larger and correct
            tax revenue . . . . 19


Ms. Davis told Mr. Omotoso that Mr. Frye’s proposed TY2016 assessments “for

Georgetown commercial retail and mixed-use properties” used the income approach,

not the cost approach. According to Ms. Davis, Mr. Omotoso agreed that the income

approach should be used and that “we had been losing a lot of money.”



      Mr. Frye finalized his proposed assessments for TY2016 soon thereafter. He

used the income approach to calculate property values for Georgetown commercial



      19
         On appeal, Ms. Davis says she “was not recommending that the income
approach be used on all properties or even all Georgetown properties. Rather, for
properties that are not that old and not producing much income, the cost approach
could be used supported by sales.” However, Ms. Davis expressed that nuanced
view only after the fact, when she was deposed in this case.
                                         9

retail and mixed-use properties instead of the cost approach. His calculations

increased assessed values by twenty-one percent overall, relative to assessed values

in TY2015. A few of the increases were quite dramatic; the assessed value of one

property went up by 545%. Mr. Frye catalogued the percent by which each property

assessment changed from TY2015 in a “percent change report.” Ms. Davis reviewed

the report and “signed off” on it on February 11, 2015. According to Mr. Frye, Mr.

Omotoso also reviewed the report and “did not express any disagreement.” (Mr.

Omotoso could not recall doing that.)20 By the end of February 2015, OTR mailed

out its proposed assessments to taxpayers.



      The new assessments troubled and aroused many affected Georgetown

property owners. Joseph Sternlieb, President and CEO of the Georgetown Business

Improvement District (“BID”), emailed Mr. Farr at OTR to say that his “phone ha[d]

been ringing for . . . two weeks with complaints about the size of increases on some

[TY2016] commercial tax assessments in the Georgetown BID area.” He thought

something had to be wrong. Mr. Sternlieb contacted not just Mr. Farr, but also Jack

Evans, a D.C. Councilmember, and Jeffrey DeWitt, the District’s Chief Financial

Officer. He said in a contemporaneous email that his “strategy” was to have the


      20
         Ms. Davis claims that any increase in assessed values of over ten percent
had to be approved by Mr. Omotoso or Mr. Farr.
                                             10

assessments “amend[ed] . . . without forcing everything through the appeals process”

that individual taxpayers must typically go through to contest an assessment of their

property. 21



         In response to the complaints from Georgetown, Mr. Farr reviewed Mr. Frye’s

proposed assessments. He did not dispute the desirability, in principle, of using the

income method. Nor did Mr. Omotoso. Mr. Farr also asked Mr. Omotoso for

explanations. Mr. Omotoso told him that “[f]or a long time Georgetown has been

assessed on Cost Approach [sic],” but that “[t]his approach over time . . . will clearly

not reflect market values of properties driven largely by income generating

potentials,” like some of the Georgetown properties. “While increase in value may

indeed be warranted generally in Georgetown,” Mr. Omotoso continued, “phased

increase is (in my opinion) the right approach.” Mr. Frye had not phased in the

increased values. According to Ms. Davis, neither he nor she had the authority to

do so.



         Nonetheless, Mr. Farr ultimately concluded the proposed income-method

assessments were seriously flawed because Mr. Frye “substantially overstat[ed]




         21
              See D.C. Code § 47-825.01a(d), (e), (g).
                                         11

square footage and market rents.” As a result, according to Mr. Farr, Mr. Frye had

“consistently and significantly over assessed property values by more than $143

[m]illion” in total. Ms. Davis and Mr. Frye contest this. Ms. Davis testified that, at

most, only twenty percent of the square footages were overestimated, and it was a

common mistake that could be corrected easily. Nonetheless, by April 20, OTR sent

eighty-one “corrected” assessments to the Georgetown property owners.             The

“corrected” assessments were calculated using the income method (not the cost

method), yet were, in total, $143 million less than Mr. Frye’s valuations. Neither

Ms. Davis nor Mr. Frye participated in creating these reassessments, and they

dispute their accuracy. 22 Still, the reassessments spared many of the affected

Georgetown taxpayers from going through the appeals process.



      The next day, April 21, both Mr. Frye and Ms. Davis were fired. Mr. Farr had

requested their terminations — Mr. Frye for “over assessing” the Georgetown

properties by $143 million, and Ms. Davis for failing to appropriately supervise Mr.

Frye and review his work. Unlike Mr. Frye, Ms. Davis was an at-will employee.




      22
           Another assessor, Rafael Menkes, testified in deposition that (in his
opinion) at least one of Mr. Farr’s “corrected” assessments was “done completely
incorrectly.”
                                          12

      Later that year, Mr. Farr told the appraiser who took over Mr. Frye’s

Georgetown properties, Mr. Menkes, to start “trend[ing] them up” over the course

of a few years, “because they were so grossly undervalued.”



                                          C.



      In April 2016, Ms. Davis filed suit in the Superior Court. She claimed that

OTR violated the DCWPA by firing her for making a “protected disclosure” —

namely, her report to her superiors that OTR’s use of the cost method to value

commercial retail and mixed-use properties in Georgetown “was wrong and costing

the District millions in lost tax revenue.” 23 After discovery closed, she moved for

leave to amend her complaint to add a claim that she was fired in contravention of

public policy for her refusal to violate the law.



      Both claims were unsuccessful. The trial court granted summary judgment to

the District on Ms. Davis’s whistleblower claim, holding it failed as a matter of law



      23
          See D.C. Code § 1-615.53(a) (“A supervisor shall not take, or threaten to
take, a prohibited personnel action or otherwise retaliate against an employee
because of the employee’s protected disclosure . . . .”); § 1-615.52(a)(5)(A) (defining
a “prohibited personnel action” to include termination of employment); § 1-
615.54(a) (provided that “[a]n employee aggrieved by a violation of § 1-615.53 may
bring a civil action against the District . . . .”).
                                         13

because her criticism of the cost method did not amount to a “protected disclosure”

within the meaning of the DCWPA. The court also denied Ms. Davis’s motion for

leave to amend her complaint, primarily on the ground that her wrongful discharge

claim was futile, and secondarily because her assertion of that claim was untimely.

Ms. Davis appeals both the court’s rulings.



                                         II.



      We review the grant of summary judgment de novo, applying the same

standard used by the trial court. 24 To prevail under that standard, the District, as

movant, “must demonstrate that there is no genuine issue of material fact and that it

is entitled to judgment as a matter of law.” 25 Although that burden rests on the

District, it nonetheless was entitled to summary judgment if it demonstrated that Ms.

Davis “fail[ed] to make a sufficient showing on an essential element of her claim

with respect to which she has the burden of proof.”26 The District argues that Ms.



      24
          Kolowski v. District of Columbia, 244 A.3d 1008, 1012 (D.C. 2020)
(quoting Johnson v. Washington Gas Light Co., 109 A.3d 1118, 1120 (D.C. 2015)).
      25
        Id. at 1012–13 (quoting Grant v. May Dep’t Stores Co., 786 A.2d 580, 583
(D.C. 2001)).
      26
           Washington Gas Light Co., 109 A.3d at 1120.
                                            14

Davis could not show that she made a protected disclosure — an essential element

of her DCWPA claim, and one which she bore the burden of proving. 27 In evaluating

this contention, we view the record in the light most favorable to Ms. Davis.28



       In pertinent part, the DCWPA defines a “protected disclosure” as “any

disclosure of information . . . made to any person by an employee . . . that the

employee reasonably believes evidences” one or more of five enumerated

circumstances — the ones claimed here being “[g]ross mismanagement” or “[g]ross

misuse or waste of public resources or funds.”29 No reasonable jury, the District

contends, could find that Ms. Davis’s “recommendations to her supervisors about

how OTR should approach assessments of commercial retail properties” indicated

either gross mismanagement or a gross waste of public funds.




       27
         Ukwuani v. District of Columbia, 241 A.3d 529, 551 (D.C. 2020) (stating
the elements of a DCWPA claim).
       28
            Id.
       29
          D.C. Code § 1-615.52(a)(6), (a)(6)(A)–(B). Although not claimed here,
the other enumerated circumstances are “[a]buse of authority in connection with the
administration of a public program or the execution of a public contract”; “[a]
violation of a federal, state, or local law, rule, or regulation, or of a term of a contract
between the District government and a District government contractor which is not
of a merely technical or minimal nature”; and “[a] substantial and specific danger to
the public health and safety.” D.C. Code § 1-615.52(a)(6)(C)–(E).
                                           15

      Whether the information Ms. Davis conveyed to her superiors was “protected”

turns not on whether it actually evidenced “gross mismanagement” or “gross misuse

or waste of public resources or funds,” but on whether Ms. Davis reasonably

believed that it did. 30 “This requirement is both subjective and objective.” 31 It is not

enough for Ms. Davis to have subjectively thought that using the cost method to

assess commercial properties in Georgetown was gross mismanagement or gross

misuse. No one doubts that she did think so. But she must also show that “a

disinterested observer” with her “knowledge of the essential facts” could

“reasonably conclude” that as well. 32 For the following reasons, we hold she has not

made that showing.



                                           A.



      We first consider whether a disinterested observer could reasonably believe

Ms. Davis’s disclosure evidenced “gross mismanagement.” The term is not defined

in the DCWPA. Our cases have emphasized that it refers only to maladministration



      30
           Zirkle, 830 A.2d at 1260.
      31
           Johnson v. District of Columbia, 225 A.3d 1269, 1276 (D.C. 2020).
      32
           Id. (quoting Zirkle, 830 A.2d at 1259–60).
                                            16

that is truly egregious and indisputable.        Thus, we have said that “gross

mismanagement” is “a management action or inaction that creates a substantial risk

of significant adverse impact on the agency’s ability to accomplish its mission.”33

Mere negligence is insufficient.34 To be “gross,” the mismanagement must be so

“serious . . . that a conclusion the agency erred is not debatable among reasonable

people.”35 Consequently, “[d]ebatable differences of opinion concerning policy

matters are not protected disclosures.”36



      Ms. Davis claims that OTR’s use of the cost method to value certain properties

in Georgetown was “incorrect.” She does not claim that OTR applied the cost

methodology in an incorrect manner or with erroneous data. 37 Rather, the claim is

that the cost approach cannot appropriately be applied to certain properties. The

properties?      A subset of the commercial retail and mixed-use properties in



      33
        Id. at 1275–76 (quoting District of Columbia v. Poindexter, 104 A.3d 848,
855 (D.C. 2014)).
      34
           Poindexter, 104 A.3d at 855.
      35
           Id.
      36
           Id.
      37
        Young Woman’s Christian Ass’n of Nat’l Cap. Area, Inc. v. District of
Columbia, 731 A.2d 849, 851 (D.C. 1999).
                                         17

Georgetown: those commercial retail and mixed-use properties in Georgetown that

are fully depreciated but still are producing significant income.38 Ms. Davis claims

that using the cost approach to assess these properties caused OTR to significantly

undervalue them. This, she contends, indisputably undermined OTR’s “ability to

accomplish its mission,” as that mission includes assessing properties at their

estimated market value and collecting, in her words, the “correct” amount of real

property tax.39



      A fundamental problem with Ms. Davis’s claim is that she has not identified

any authority saying the cost approach cannot appropriately be applied to properties

that are fully depreciated but still producing significant income. Neither of the

authorities she cites, the USPAP and IAAO’s Standard on Mass Appraisal of Real

Property, support that. The USPAP says nothing about when the cost approach is or




      38
          It is unclear, however, whether Ms. Davis used this level of specificity in
her disclosures. See supra note 19; Johnson, 225 A.3d at 1276 (“To determine if the
employee subjectively held such a belief, we look to ‘the statements in her complaint
to a supervisor or to a public body, not her subsequent characterization of those
statements in litigation.’” (quoting Wilburn v. District of Columbia, 957 A.2d 921,
925 (D.C. 2008))).
      39
           D.C. Code §§ 47-820(a)(1), 47-821(b).
                                        18

is not applicable.40 Meanwhile, the IAAO’s Standard on Mass Appraisal of Real

Property undermines Ms. Davis’s position. It says, for example, that “[t]he cost

approach is applicable to virtually all improved parcels and, if used properly, can

produce accurate valuations.”41



      We readily acknowledge that the IAAO also identifies the income approach

as the “preferred valuation approach” for “income-producing properties” in

general, 42 and as the “most appropriate method in valuing commercial and industrial

property if sufficient income data are available.”43 But showing that the income

approach is “preferred” or “most appropriate” is not the same as saying the cost

approach is “wrong.” Our decision in Safeway Stores is instructive on this point. In

that case, we observed that “Safeway may [have] be[en] correct that income

capitalization is generally the best method for valuing income-producing business




      40
           See generally The Appraisal Foundation, Uniform Standards of
Professional Appraisal Practice (2014), http://www.appraisertom.com/USPAP-
2014-15.pdf; https://perma.cc/8AM5-E6G5.
      41
           IAAO, supra note 12, at 9.
      42
           Id. at 10.
      43
           Id. at 11.
                                          19

property,” but we still held that using the cost method was not “incorrect.”44

Similarly, in Bender v. District of Columbia, we held that an assessment based on

the cost approach was not “incorrect,” even if appellant had shown that the sales

comparison approach “was the preferred methodology.” 45



      Ms. Davis’s argument implicitly assumes there are “correct” valuations and a

“correct” amount of taxes the District should collect. But a property’s estimated

market value is not a single, objectively “correct” number. It is only an imperfect

prediction that is subject to all the uncertainties and vagaries of data and the market.

Thus, we have recognized that “estimating market value is a rather subjective art.”46

It requires appraisers “to apply their best judgment to a number of indeterminate

factors,” including “market perceptions, opinions, and attitudes,” all “to calculate a

single market value figure.”47 For that reason, we have said that even a “gross



      44
           Safeway Stores, Inc. v. District of Columbia, 525 A.2d 207, 211 (D.C.
1987).
      45
           804 A.2d 267, 268–69 (D.C. 2002).
      46
         Wash. Post Co. v. District of Columbia, 596 A.2d 517, 522 (D.C. 1991)
(quoting District of Columbia v. Green, 310 A.2d 848, 856 (D.C. 1973)).
      47
         Wolf v. District of Columbia, 597 A.2d 1303, 1306 n.4 (D.C. 1991) (“Wolf
I”) (quoting American Institute of Real Estate Appraisers, The Appraisal of Real
Estate 272, 504–05 (8th ed. 1983)).
                                         20

disparity” between two appraisals is not enough to show that one is right and the

other is wrong.48



      In point of fact, moreover, unrebutted evidence presented to the trial court

showed that valuations based on the income approach often were not much higher

or more accurate predictors than the cost-approach valuations. Take, for example,

the two “Georgetown Park” properties, which comprised a shopping complex and

an unimproved abutting lot. These are the properties on which Ms. Davis relies most

heavily (almost exclusively, in fact) in her briefing. In 2014, those combined

properties sold for a total price of $220 million.        According to Mr. Frye’s

computations, both the cost methodology and the income methodology led to quite

similar estimates of the market value of those combined properties, and both those

estimates were substantially below the actual sale price: the cost method yielded a

valuation of $121.3 million, while the income method generated a valuation of

$126.9 million. Thus, either method missed the sale price by about $93-99 million.

This hardly shows that it was gross mismanagement to use the cost method rather

than the income method; and it may well indicate not only the difficulty of predicting




      48
           See Young Woman’s Christian Ass’n, 731 A.2d at 850–51.
                                           21

market value, but that the Georgetown Park sale was an outlier or anomalous in some

way.



       The handful of other Georgetown properties to which Ms. Davis pointed also

fail to show it was gross mismanagement for OTR to rely on the cost method instead

of the income method. First, the properties at 3241 M Street N.W. and 3245 M Street

N.W.; they sold together in 2016 for $18,480,000. The cost-approach valuation for

the combined properties on January 1, 2015, was $6,386,780. Mr. Frye’s proposed

valuation using the income approach was $8,735,430 — about $2 million more than

the cost-approach valuation, but still about $10 million short of the sales price.

Second, the property at 3150 M Street N.W. sold in 2014 for $12,250,000. The cost

method yielded an estimated market value of $4,378,430. In this instance, Mr.

Frye’s income-approach valuation, $9,595,160, was materially higher and closer to

the actual sales price (though still off by $2.65 million, or over 20%). Thus, of the

three properties Ms. Davis points us to (i.e., these two and Georgetown Park), only

one of the three — 3150 M Street N.W. — shows the income approach doing

materially better at approximating the sales price than the cost approach. Ms. Davis

did not point the trial court (and has not pointed us) to any other particular properties

in this context.
                                          22

      Ms. Davis asserts that Georgetown properties generally had been selling “for

millions more than their assessed values” under the cost approach, and that this

disparity “confirmed” that OTR had been valuing the properties “incorrectly.” For

support, she cites the deposition testimony of another OTR appraiser (Gregory

Rogers, who was assigned to the “appeals and litigation team”). He stated that the

disparity between assessments and sales (i.e., the “assessment to sales ratio”) of

Georgetown commercial properties “wasn’t very good . . . until [OTR] changed the

methodology” to the income approach. This is some support for the proposition that,

generally speaking at least, the income approach had been found to approximate

sales prices better than the cost approach had done. But the support is insufficient.

A claim of egregious and indisputable mismanagement must rest on something

stronger than a single, conclusory line of deposition testimony that the cost approach

“wasn’t very good.” And Ms. Davis’s reference to an unquantified “millions” fails

to indicate the magnitude of the issue.



      This is the same reason Ms. Davis’s reliance on Mr. Omotoso’s opinion is

unavailing. Mr. Omotoso said the cost method “over time . . . will clearly not reflect

market values of properties driven largely by income generating potentials.” This,

like Ms. Davis’s allegation of undervaluing properties by “millions,” is unquantified.

Consequently, even if it indicates that the cost approach was generally undervaluing
                                          23

properties, it does not indicate the magnitude of that issue. After all, whether a

problem amounts to gross mismanagement, rather than simple mismanagement —

if mismanagement at all — is a question of degree. By how much did cost-approach

valuations fall short of market values? How much of an impact on tax collections

did those shortfalls actually have? We do not know, and Ms. Davis does not answer

it with a mere allegation that they fell short by an abstract “millions.”49



      We also find it significant that the District was already working to remedy the

problem. It appears from the evidentiary materials the District submitted in support

of summary judgment that OTR was developing a computer model to use the income

approach consistently and reliably for commercial retail and mixed-use properties.

Mr. Frye himself was working on building such a model in early 2015. Although

the District never explicitly argued (in Superior Court) that OTR was waiting to be

able to deploy such a model, its evidence showed it would have been difficult and

risky to employ the income methodology without one. According to a Report by the

Office of the Inspector General, “[t]he sheer challenge of manually applying the



      49
           Ukwuani, 241 A.3d at 541–42 (“Allegations that are unsupported or
conclusory are ‘insufficient to establish a genuine issue of material fact to defeat the
entry of summary judgment.’” (quoting Beard v. Goodyear Tire & Rubber Co., 587
A.2d 195, 198 (D.C. 1991)).
                                         24

income approach individually to hundreds of properties every year is a daunting,

time-consuming task.” 50 And when appraisers do not use the same model, “[t]he

potential for under-valuing or over-valuing is more likely to occur.” 51        Thus,

evidence proffered by the District indicates that OTR may have had good reason to

hold off switching from the cost to the income approach to valuation. Significantly

for us, the District’s showing on this point (and argument in its brief on appeal) is

unrebutted, as Ms. Davis has not responded to it.



      In sum, Ms. Davis may succeed in showing that the income approach was

preferable to the cost approach for the specified properties, but she did not show the

cost approach was “wrong.” We therefore hold that a disinterested observer,

apprised of the information Ms. Davis disclosed, could not reasonably have

concluded that using the cost method instead of the income method to assess

commercial properties in Georgetown amounted to gross mismanagement.




      50
          Office of the Inspector General, Evaluation of the District’s Management
and Valuation of Commercial Real Property Assessments 7 (2012),
http://app.oig.dc.gov/news/PDF/release10/OIG%20No.%2013-2-
01AT%20BRPAA%20Final%20Report.pdf; https://perma.cc/PBW3-GGQJ.
      51
           Id.
                                           25

                                           B.



      We next address whether a disinterested observer could reasonably conclude

Ms. Davis disclosed evidence of a “gross misuse or waste of public resources or

funds.” A “gross . . . waste of public resources or funds” is “a more than debatable

expenditure that is significantly out of proportion to the benefit reasonably expected

to accrue to the government.”52 Ms. Davis charges that OTR’s use of the cost

method grossly wasted public funds by “costing the District millions in lost tax

revenue.” In response, the District argues that yet-to-be-collected tax revenue is not

a public resource or fund, because it is not in the District’s coffers.



      We agree with the District. The paradigmatic case of waste is one in which

the government spends money recklessly. 53 It is grounded in an “expenditure.”

What Ms. Davis alleges, however, is not an “expenditure.” Instead, she contends

the District was not collecting as much money as it could have. This sounds more

in mismanagement than in waste. Even on its own terms, though, the allegation



      52
           Poindexter, 104 A.3d at 857.
      53
           See, e.g., Williams v. Johnson, 776 F.3d 865, 871 (D.C. Cir. 2015)
(employee disclosed that government’s “expenditures on [a computer program] were
significant,” but the program was “useless” and the government was “just burning
money”).
                                         26

fails, because the District did not fail to collect “public resources or funds.”

Uncollected taxes — money still in the taxpayers’ pockets — are not public funds

that the District can waste or misuse.



      We therefore affirm the trial court’s grant of the District’s summary judgment

motion.



                                         III.



      Last, we review the trial court’s denial of Ms. Davis’s motion for leave to file

an amended complaint. Alleging she was fired “because she refused to violate the

law,” Ms. Davis sought to add a common law claim for wrongful discharge in

violation of public policy. 54 This cause of action is a “very narrow” exception to

“the general rule that at-will employees may be discharged at any time for any

reason.” 55 The exception applies, as we held in Adams v. George W. Cochran &



      54
          Ms. Davis could have based a statutory whistleblower claim on the same
allegation but did not do so. See D.C. Code § 1-615.53(a) (prohibiting retaliating
“against an employee because of . . . an employee’s refusal to comply with an illegal
order”).
      55
         Davis v. Cmty. Alts. of Wash. D.C., Inc., 74 A.3d 707, 709 (D.C. 2013)
(quoting Carl v. Children’s Hosp., 702 A.2d 159, 159–60 (D.C. 1997) (en banc)).
                                          27

Co., Inc., when “the sole reason for the discharge is the employee’s refusal to violate

the law.”56



      Ms. Davis allegedly refused to violate D.C. Code §§ 47-820(a) and 47-821(b).

D.C. Code § 47-820(a)(3) states that “[t]he assessed value for all real property shall

be the estimated market value of such property as of the valuation date, as

determined by the Mayor.” D.C. Code § 47-821(b) states that “[t]he Mayor shall

appoint assessors competent to determine values of real property to carry out the

provisions of §§ 47-820 to 47-828 and other relevant portions of this chapter”

(emphasis added). Ms. Davis understands these provisions to require OTR assessors

to appraise real property at its estimated market value.



      The trial court denied Ms. Davis’s motion for leave to amend on several

grounds, but said the “decisive factor” was that her claim was futile. According to

the trial court, Ms. Davis could not have violated either cited provision, because they




      56
         597 A.2d 28, 34 (D.C. 1991). The public policy exception sometimes may
be invoked when the employer has other reasons for discharging the employee. See
Carl, 702 A.2d at 160. Ms. Davis does not claim any of those other situations is
before us in this case, however.
                                          28

impose duties only on the Mayor. The court reasoned that “the only person who

could conceivably ‘violate’ either statute is the Mayor.”



      Reviewing the denial of leave to amend for abuse of discretion,57 we perceive

that the trial court based its ruling on an erroneous view of the statutes. Our case

law recognizes that § 47-820(a), at least, imposes an obligation on OTR appraisers.58

Nonetheless, the trial court reasonably could not have ruled otherwise, because a

necessary predicate for Ms. Davis’s Adams claim is missing. To make out a

plausible Adams claim, an employee must show there was “an outright refusal to

violate a specific law, with the employer putting the employee to the choice of

breaking the law or losing [her] job.”59 Ms. Davis concedes that OTR never put her

to such a choice; it never directed her to break the law, nor did she ever refuse to do

so. As our discussion above implies, even if OTR had ordered Ms. Davis to “use



      57
           Sibley v. St. Albans School, 134 A.3d 789, 797 (D.C. 2016).
      58
             See Young Women’s Christian Ass’n, 731 A.3d at 852 (a taxpayer
challenging the District’s assessment must demonstrate “that the assessor failed to
fulfill the statutory requirements of . . . D.C. Code § 47-820(a)” (emphasis added));
Safeway Stores, Inc., 525 A.2d at 212 (an appraiser for the District “did not fulfill
his obligation under § 47-820(a) to consider income earning potential” (emphasis
added)).
      59
        Mandsager v. Jaquith, 706 A.2d 39, 42 (D.C. 1998) (quoting Thigpen v.
Greenpeace, Inc., 657 A.2d 770, 771 (D.C. 1995)).
                                          29

the cost method,” that order would not have directed her to violate the law.60

Therefore, we affirm the denial of Ms. Davis’s motion for leave to amend.



                                         IV.



      In sum, we hold that Ms. Davis failed to present sufficient evidence from

which a reasonable jury could find that she made a protected disclosure of either

gross mismanagement or gross waste of public funds. The trial court therefore did

not err in granting the District’s summary judgment motion. We also hold that her

claim of discharge in violation of public policy was futile, as she was not directed to

violate the law and she did not refuse to do so. The trial court therefore did not err

in denying her leave to file an amended complaint.



                                                     Affirmed.




      60
           Id. at 42 (“[I]t is not enough to show that the employee might infer from
the employer’s conduct that she was being asked to do something that was possibly
illegal.” (emphasis added)). Hence Ms. Davis would not have stated a public policy
exception to the at-will employment doctrine merely by alleging that she was fired
for not using the cost method.